942 So.2d 1007 (2006)
R.C., a child, and Other Children Similarly Situated, Petitioners,
v.
JUVENILE COURT JUDGES OF the FIFTEENTH JUDICIAL CIRCUIT, State of Florida and Department of Juvenile Justice, Respondents.
No. 4D06-4338.
District Court of Appeal of Florida, Fourth District.
December 1, 2006.
Carey Haughwout, Public Defender, Daniel Cohen and Travis Dunnington, Assistant Public Defenders, West Palm Beach, for petitioners.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for respondent State of Florida.
*1008 John Milla, Assistant General Counsel, Tallahassee, for respondent Department of Juvenile Justice.
PER CURIAM.
We treat the petitions for writs of habeas corpus as petitions for writs of certiorari. We grant the petitions and quash that portion of the circuit court's order requiring mediation between interested parties in a juvenile case regarding a general policy of shackling juveniles. No provision of a statute or rule of procedure authorizes the circuit court to order mediation of such an issue. See Areizaga v. Bd. of County Comm'rs of Hillsborough County, 935 So.2d 640, 642 (Fla. 2d DCA 2006) (wherein court granted petition for writ of certiorari to quash mediation order issued in a mandamus proceeding contrary to Florida Rule of Civil Procedure 1.710(b)).
We decline to reach the propriety of the shackling policy. That issue is not ripe for review, in that the circuit court has not yet ruled on the petitioner's motion.
STONE, GROSS and HAZOURI, JJ., concur.